694 F.2d 1171
Horacio Ramos MIRANDA, Petitioner,v.UNITED STATES IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 79-7370.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 5, 1980.Decided Dec. 17, 1982.

Jack T. Price, Los Angeles, Cal., for petitioner.
Dzintra I. Janavs, Asst. U.S. Atty., Los Angeles, Cal., for respondent.
Petition for Review of an Order of the Board of Immigration Appeals.
Before PREGERSON and NELSON, Circuit Judges, and WILKINS*, District Judge.
In light of the opinion of the Supreme Court of November 8, 1982, --- U.S. ----, 103 S.Ct. 281, 74 L.Ed.2d 12, granting the petition for certiorari and reversing this court's opinion, this court's opinion of April 8, 1982, 9th Cir., 673 F.2d 1105 is hereby vacated and the cause is remanded to the Board of Immigration Appeals for further proceedings not inconsistent with the Supreme Court's opinion.
Remanded.



*
 Honorable Philip C. Wilkins, Chief United States District Judge for the Eastern District of California, sitting by designation